Citation Nr: 0324344	
Decision Date: 09/17/03    Archive Date: 09/30/03

DOCKET NO.  99-07 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina



THE ISSUE

Entitlement to service connection for gastrointestinal 
disorder to include peptic ulcer disease, irritable bowel 
syndrome and a reflux disorder.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

L. Cryan, Counsel



INTRODUCTION

The veteran had active service from May 1970 to January 1972 
and from September 1990 to March 1991.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision by the 
RO.  

The veteran testified at a personal hearing before a Hearing 
Officer at the RO in July 1999.  

In July 2000, the case was remanded by the Board to the RO 
for additional development of the record.  

In an October 2002 Memorandum, the Board determined that 
additional development of the record was necessary prior to 
the issuance of a decision on the merits.  A portion of the 
additional development was undertaken at the Board pursuant 
to authority granted by 67 Fed. Reg. 3,099, 3,104 (January 
23, 2002), since codified at 38 C.F.R. § 19.9(a)(2).  



REMAND

The veteran asserts that he suffers from a gastrointestinal 
condition as a result of his military service.  At his 
personal hearing in July 1999, the veteran testified that he 
first began to experience problems with his gastrointestinal 
tract approximately three years after he returned from 
Vietnam.  

However, an undated clinical record notes that, while the 
veteran served in Vietnam, he developed nervous stomach 
characterized by diarrhea and abdominal cramps.  

The veteran further asserted that, when he was called up to 
serve in the Persian Gulf War, he was given a medication 
which aggravated his stomach condition.  His symptoms 
reportedly included those of dizziness, nausea and weakness 
to the extent that he had to be taken to a hospital for 
treatment.  

The veteran was afforded a VA examination in November 1994.  
The examiner noted a history of duodenal ulcer under 
treatment.  The examiner did not opine as to the etiology of 
the ulcer.  

The case was remanded to the RO for further development of 
the record in July 2000.  Pursuant to the directives set 
forth in the remand, the RO attempted to obtain additional 
medical evidence in support of the veteran's claim.  In 
addition, the veteran was afforded VA examinations in January 
2001 and May 2002.  

In January 2001, the examiner specifically noted that the 
claims file was unavailable for review.  The diagnosis was 
that of history of peptic ulcer disease, complicated by upper 
gastrointestinal hemorrhage requiring transfusion in the 
past; and ongoing dyspepsia most consistent with 
gastrointestinal reflux disease, suboptimally managed.  The 
examiner did not offer an opinion as to the onset of the 
disorder or whether it was likely aggravated during service 
in the Persian Gulf.  

The veteran was examined again in May 2002.  Once again, the 
examiner noted that there were no records available for 
review and that the claims file was not reviewed.  The 
diagnosis was that of irritable bowel syndrome.  The examiner 
once again did not opine as to the possible onset of any 
gastrointestinal disability or whether it was likely 
aggravated by Gulf War service.  

In October 2002, the Board determined that additional 
development was necessary in this case.  

The Board noted that there were no service medical records in 
the claims file for the period of service in the Persian Gulf 
from September 1990 to March 1991.  The Board therefore 
contacted the veteran and requested that he provide the name 
of the hospital where he was hospitalized during his service 
in the Southwest Asia Theater of Operations and the dates of 
the hospitalization.  The veteran responded that he could not 
recall the name of the hospital.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate action 
to contact the veteran in order to 
request that he identify the names, 
addresses, and approximate dates of 
treatment for any VA and non-VA health 
care providers who treated him for a 
gastrointestinal disorder, not previously 
identified.  After obtaining any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  
Once obtained, all records must be 
associated with the claims folder.  

2.  The RO then should schedule the 
veteran for a VA examination to determine 
the current nature and the likely 
etiology of the claimed gastrointestinal 
disorder.  All indicated tests must be 
conducted.  The claims folder must be 
made available to and reviewed by the 
examiner prior to the requested study.  
The examiner in this regard should elicit 
from the veteran and record a full 
clinical history referable to the claimed 
gastrointestinal disorder.  Based on 
his/her review of the case, the examiner 
should provide an opinion, with adequate 
rationale, that the veteran has current 
disability including peptic ulcer, 
irritable bowel syndrome or reflux due to 
disease or injury which was incurred in 
or aggravated by service.  A complete 
rationale for any opinion expressed must 
be provided.  The examination report 
should be associated with the claims 
folder.  

3.  Following completion of the 
development requested hereinabove, the RO 
should review the veteran's claims.  The 
RO in this regard must ensure that all 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000 (VCAA) is completed.  If any 
benefit sought on appeal remains denied, 
then the veteran and his representative 
should be provided with a Supplemental 
Statement of the Case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.  


	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  



